 
EXHIBIT 10.1

 
INVESTMENT AGREEMENT
 
by and between
 
SAFE TECHNOLOGIES INTERNATIONAL, INC.,
a Delaware corporation,
 
and
 
KODIAK CAPITAL GROUP, LLC,
a Delaware limited liability company
 
August 17,  2010

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page No.
 

ARTICLE 1 DEFINITIONS  1         ARTICLE 2 PURCHASE AND SALE OF COMMON STOCK  4
           2.1  Purchase and Sale of Common Stock   4    2.2  Delivery of Put
Notices   4    2.3  Company's Right to Withdrawal   4    2.4  Conditions to
Investor's Obligation to Purchase Securities   5    2.5  Mechanics of Purchase
of Securities by Investor   5    2.6  Overall Limit on Common Stock Issuable   6
   2.7  Additional Penalties   6    2.8  Limitation on Amount of Ownership  7  
      ARTICLE 3 INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS  7        
   3.1  Sophisticated Investor   7    3.2  Authorization; Enforcement   7    3.3
 Section 9 of The Exchange Act  7    3.4  Accredited Investor   8    3.5  No
Conflicts   8    3.6  Opportunity to Discuss   8    3.7  Investment Purposes   8
   3.8
No Registration as a Dealer 
 8    3.9  Good Standing   8    3.10  Tax Liabilities  8    3.11  Regulation M
 8         ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY  8          
 4.1  Organization And Qualification   8    4.2  Authorization; Enforcement.   9
   4.3  Capitalization   9    4.4  Issuance of Securities   10    4.5  No
Conflicts   10    4.6  Sec Documents; Financial Statements   11    4.7  Absence
of Certain Changes   12    4.8  Absence of Litigation and/or Regulatory
Proceedings   12    4.9  Acknowledgment Regarding Investor's Purchase of
Securities   12    4.10  No Undisclosed Events, Liabilities, Developments or
Circumstances  12    4.11  Employee Relations  13    4.12  Intellectual Property
Rights  13

 
 
 
i

--------------------------------------------------------------------------------

 



 



   4.13  Environmental Laws  13    4.14  Title  13    4.15  Insurance  13  
 4.16  Regulatory Permits  14    4.17  Internal Accounting Controls  14    4.18
 No Materially Adverse Contracts, Etc.  14    4.19  Tax Status  14    4.20
 Certain Transactions  15    4.21  Dilutive Effect  15    4.22  Lock-Up  15  
 4.23  No General Solicitation  15    4.24  No Brokers, Finders or Financial
Advisory Fees or Commissions  15         ARTICLE 5 COVENANTS OF THE COMPANY  16
       16    5.1  Blue Sky   16    5.2  Reporting Status   16    5.3  Use of
Proceeds   16    5.4  Financial Information   16    5.5  Reservation of Shares 
 16    5.6  Listing   17    5.7  Transactions With Affiliates   17    5.8
 Filing of Form 8-K   17    5.9  Corporate Existence   17    5.10  Notice of
Certain Events Affecting Registration; Suspension of Right to Make a Put  17  
 5.11  Reimbursement  18    5.12  Transfer Agent  18    5.13  Acknowledgement of
Terms  19         ARTICLE 6 INTENTIONALLY OMITTED  19         ARTICLE 7
CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL  19         ARTICLE 8 FURTHER
CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE  20         ARTICLE 9
TERMINATION  21         ARTICLE 10 SUSPENSION  22         ARTICLE 11
INDEMNIFICATION  22

 













































 



 
 
ii

--------------------------------------------------------------------------------

 



























 



 
 
ARTICLE 12 GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION
 23            12.1 Arbitration Clause  23    12.2  Legal Fees; and
Miscellaneous Fees  23    12.3  Counterparts  24    12.4  Headings;
Singular/Plural  24    12.5  Severability     24    12.6  Entire Agreement;
Amendments  24    12.7  Notices  24    12.8  No Assignment  24    12.9  No Third
Party Beneficiaries  24    12.10  Survival  24    12.11  Publicity  24    12.12
 Further Assurances  25    12.13  No Strict Construction  25    12.14  Remedies
 25    12.15  Payment Set Aside  25         ARTICLE 13 NON-DISCLOSURE OF
NON-PUBLIC INFORMATION  25         ARTICLE 14 ACKNOWLEDGEMENTS OF THE PARTIES
 26          LIST OF EXHIBITS           EXHIBIT A  Registration Rights Agreement
 A-1 EXHIBIT B  Opinion of Company's Counsel  B-1 EXHIBIT C  Put Notice  C-1
EXHIBIT D  Put Settlement Sheet  D-1                

 
 

 
 


 
iii

--------------------------------------------------------------------------------

 

 
INVESTMENT AGREEMENT
 
THIS INVESTMENT AGREEMENT (hereinafter referred to as the "Agreement"), dated as
of August 17,  2010 (the "Execution Date") by and between SAFE TECHNOLOGIES
INTERNATIONAL, INC., a Delaware corporation (the "Company"), and KODIAK CAPITAL
GROUP, LLC, a Delaware limited liability company (the "Investor").


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to five million dollars
($5,000,000) to purchase the Company's common stock, par value $0.00001 per
share (the "Common Stock");
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the "Registration Rights Agreement")
pursuant to which the Company has agreed to provide certain registration rights
under the Securities Act of 1933, as amended (the "Securities Act"), and the
rules and regulations promulgated thereunder, and applicable state securities
laws.
 
NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
ARTICLE 1
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.
 
"AAA" shall have the meaning set forth in Section 12.1.
 
"ADV" shall mean average daily volume (U.S market only) as reported on
Bloomberg.
 
"Affiliate" shall have the meaning set forth in Section 5.7.
 
"Agreement" shall mean this Investment Agreement.
 
"By-laws" shall have the meaning set forth in Section 4.3.
 
"Articles of Incorporation" shall have the meaning set forth in Section 4.3.
 
"Closing" shall have the meaning set forth in Section 2.5.
 
"Closing Date" shall mean no more than seven (7) Trading Days following the Put
Notice Date.
 
"Common Stock" shall have the meaning set forth in the recitals above.
 

 
 
1

--------------------------------------------------------------------------------

 

"Company" shall have the meaning set forth in the preamble of this Agreement.
 
"Control" or "Controls" shall have the meaning set forth in Section 5.7.
 
"Effective Date" shall mean the date the SEC declares effective under the
Securities Act the Registration Statement covering the Securities.
 
"Environmental Laws" shall have the meaning set forth in Section 4.13.
 
"Equity Line Transaction Documents" shall mean this Agreement and the
Registration Rights Agreement.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as it may be
amended.
 
"Execution Date" shall mean the date set forth in the preamble of this
Agreement.
 
"Facility Amount" shall mean $5,000,000.
 
"FINRA" shall mean the Financial Industry Regulatory Authority.
 
"Floor" shall be a per Share price determined by the Company for each Put and
included by the Company in each Put Notice.
 
"Indemnified Liabilities" shall have the meaning set forth in Article 11.
 
"Indemnitees" shall have the meaning set forth in Article 11.
 
"Indemnitor" shall have the meaning set forth in Article 11.
 
"Investor" shall have the meaning set forth in the preamble of this Agreement.
 
"Material Adverse Effect" shall mean any material adverse effect on the
business, properties, assets, operations, results of operations or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, or on
the transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Equity Line Transaction Documents.
 
"Maximum Common Stock Issuance" shall have the meaning set forth in Section 2.6.
 
"Open Market Adjustment Amount" shall have the meaning set forth in Section 2.7.
 
"Open Market Share Purchase" shall have the meaning set forth in Section 2.7.
 
"Open Period" shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of:
(a) the date which is thirty-six months (36) months from the Effective Date; or
(b) termination of this Agreement in accordance with Article 9.
 
"PCAOB" shall have the meaning set forth in Section 4.6.
 

 
 


 
2

--------------------------------------------------------------------------------

 

“Preparation Fee” shall mean the Document Preparation Fee described in the Term
Sheet for the preparation of the Investment Agreement and Registration Rights
Agreement, payable in cash or stock at the first Closing Date.


"Pricing Period" shall mean the period beginning on the Put Notice Date and
ending on and including the date that is five (5) Trading Days after such Put
Notice Date.
 
"Principal Market" shall mean the American Stock Exchange, Inc., the NASDAQ
Stock Market, the New York Stock Exchange, or the over-the-counter electronic
bulletin board, whichever is the principal market on which the Common Stock is
listed or quoted for trading.
 
"Prospectus" shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.
 
"Purchase Amount" shall mean the Purchase Price applicable to a specific Put, in
U.S. dollars, multiplied by the number of Securities being purchased by the
Investor pursuant to that Put.
 
"Purchase Price" shall mean ninety percent (94%) of the lowest daily VWAP of the
Shares during the five consecutive Trading Days immediately after the Put Date.
 
"Put" shall have the meaning set forth in Section 2.2.
 
"Put Amount" shall mean the total value of the Securities, in U.S. dollars, the
Company intends to sell to the Investor on a Closing Date in connection with a
specific Put.
 
"Put Notice" shall mean a written notice sent to the Investor by the Company
stating the Put Amount and stating the current number of Shares issued and
outstanding on such date.
 
"Put Notice Date" shall mean the Trading Day on which the Investor receives a
Put Notice; provided, however, a Put Notice shall be deemed received by Investor
on: (a) the Trading Day it is received by facsimile, email or otherwise by the
Investor if such notice is received prior to 9:00 a.m. Eastern Time; or (b) the
immediately succeeding Trading Day if it is received by facsimile, email or
otherwise after 9:00 a.m. Eastern Time on a Trading Day.  No Put Notice may be
deemed delivered on a day that is not a Trading Day.
 
"Put Securities Due" shall mean the total Securities to be issued and delivered
to the Investor on a Closing Date in connection with a specific Put, as
determined by dividing the Put Amount by the Purchase Price.
 
"Registration Rights Agreement" shall have the meaning set forth in the recitals
above.
 
"Registration Statement" means the registration statement of the Company filed
under the Securities Act covering the Common Stock issuable hereunder.
 
"Related Party" shall have the meaning set forth in Section 5.7.
 

 
 


 
3

--------------------------------------------------------------------------------

 

"Resolutions" shall have the meaning set forth in Section 8.5.
 
"SEC" shall mean the U.S. Securities & Exchange Commission.
 
"SEC Documents" shall have the meaning set forth in Section 4.6.
 
"Securities" shall mean the Shares issued pursuant to the terms of this
Agreement.
 
"Securities Act" shall have the meaning set forth in the recitals above.
 
"Shares" shall mean shares of the Company's Common Stock.
 
"Subsidiaries" shall mean any entity the Company owns or Controls.
 
“Term Sheet” shall mean a Confidential Term Sheet dated July 7, 2010 executed by
the parties hereto containing the terms of this and other agreements between the
parties, and which is hereby incorporated by reference.


"Trading Day" shall mean any day on which the Principal Market for the Common
Stock is open for the transaction of business, from the hours of 9:30 a.m. until
4:00 p.m. Eastern Time.
 
“VWAP” shall mean the volume weighted average price as reported on Bloomberg.


 
ARTICLE 2
PURCHASE AND SALE OF COMMON STOCK
 
2.1           Purchase and Sale of Common Stock. Subject to the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, up to that number of Shares
having an aggregate Purchase Price equal to the Facility Amount.
 
2.2           Delivery of Put Notices. Subject to the terms and conditions of
the Equity Line Transaction Documents, and from time to time during the Open
Period, the Company may, in its sole discretion, deliver a Put Notice to the
Investor which states a Put Amount which the Company intends to sell to the
Investor at the Purchase Price on a Closing Date (the "Put"). The Put Notice
shall be in the form attached hereto as Exhibit C and incorporated herein by
reference. The maximum amount that the Company shall be entitled to Put to the
Investor in any Put Notice shall be equal to the lesser of (A) Two Hundred
percent (200%) of the ADV of the Shares for the three (3) Trading Days prior to
the applicable Put Notice Date, multiplied by the average of the three (3) daily
closing prices for such Trading Days, or (B) two hundred fifty thousand dollars
($250,000). During the Open Period, the Company shall not be entitled to submit
a Put Notice until after any previous Put has been completed through Closing or
withdrawal.
 
2.3           Company's Right to Withdrawal. The Company shall have the right,
but not the obligation, to withdraw a Put if the per share Purchase Price for
that Put is below the Floor by submitting to the Investor, in writing, a notice
of withdrawal of that Put.  Upon such notice of a withdrawal of a Put, that Put
shall be cancelled and of no further force or effect.
 

 
 


 
4

--------------------------------------------------------------------------------

 

 
 
2.4           Conditions to Investor's Obligation to Purchase
Securities.  Notwithstanding anything to the contrary in this Agreement, the
Company shall not be entitled to deliver a Put Notice and the Investor shall not
be obligated to purchase any Securities at a Closing unless each of the
following conditions are satisfied:
 
(a)           a Registration Statement shall have been declared effective and
shall remain effective and available for the resale of the Put shares Due until
the Closing with respect to the subject Put Notice;
 
(b)           at all times during the period beginning on the related Put Notice
Date and ending on and including the related Closing Date, the Common Stock
shall have been listed or quoted for trading on the Principal Market and shall
not have been suspended from trading thereon for a period of two (2) consecutive
Trading Days and the Company shall not have been notified of any pending or
threatened proceeding or other action to suspend the listing or trading of the
Shares;
 
(c)           the Company has complied with all of its obligations and is
otherwise not in breach of or in default under, this Agreement, the Registration
Rights Agreement or any other agreement executed in connection herewith which
has not been cured prior to delivery of the Put Notice;
 
(d)           no injunction shall have been issued and remain in force, or
action commenced by a governmental authority which has not been stayed or
abandoned, prohibiting the purchase or the issuance of the Securities; and
 
(e)           the issuance of the Securities will not violate any shareholder
approval requirements of the Principal Market.
 
(f)           the issuance of the Securities would cause the number of shares of
Common Stock beneficially owned by the Investor (other than shares which would
otherwise be deemed beneficially owned except for being subject to a limitation
on conversion or exercise analogous to the limitation contained in this
section), would exceed 4.99% of the number of shares of Common Stock then issued
and outstanding.  As used herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules thereunder.
 
If any of the events described in clauses (a) through (e) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount set forth in the applicable Put Notice.
 
2.5           Mechanics of Purchase of Securities by Investor.  A purchase of
Securities by the Investor shall be initiated by the Company’s delivery of a Put
Notice in accordance with Section 2.2.  Following delivery of a Put Notice, the
Purchase Price shall be calculated in accordance with the definition of Purchase
Price.  On the Trading Day following the five Trading Day period for calculation
of the Purchase Price, the Investor shall deliver to the Company, by fax or
email,
 

 
 


 
5

--------------------------------------------------------------------------------

 

a Put Settlement Sheet in the form attached hereto as Exhibit D.  If the Company
agrees with the calculations contained in the Put Settlement Sheet, the Company
shall accept the Put Settlement Sheet on the day of receipt.  If the Company
disagrees with any of the calculations contained in the Put Settlement Sheet,
the Company shall notify the Investor not later than the next Trading Day and
the Company and the Investor will promptly reconcile any
disagreement.  “Closing” shall take place within three Trading Days after
receipt and acceptance of a Put Settlement Sheet (the “Closing Date”).  At
Closing, subject to the satisfaction of the conditions set forth in Section 2.4,
Article 7 and Article 8, the Company shall deliver to the Investor a stock
certificate in the name of the Investor for the Securities being purchased by
the Investor pursuant to the Put.  Not later than the Trading Day after
Investor’s receipt of the stock certificate, the Investor shall remit to the
Company by wire transfer the Purchase Amount.
 
The Company understands that a delay in the issuance of Securities beyond the
Closing Date could result in economic damage to the Investor.  After the
Effective Date, as compensation to the Investor for such loss, the Company
agrees to make late payments to the Investor for late issuance of Securities
(delivery of Securities after the applicable Closing Date) in accordance with
the following schedule (where "No. of Days Late" is defined as the number of
Trading Days beyond the Closing Date, with the amounts being cumulative.):
 
LATE PAYMENT FOR
EACH NO. OF DAYS LATE
   
$10,000 WORTH OF
COMMON STOCK
   1        $100    2        $200    3        $300    4        $400    5    
   $500    6        $600    7        $700    8        $800    9        $900  
 10     $1,000    Over 10     $1,000 + $200 for each Business Day late beyond 10
days  
 
   
 
 

The Company shall make any payments incurred under this Section 2.5 in
immediately available funds upon demand by the Investor.  Nothing herein shall
limit the Investor's right to pursue actual damages for the Company's failure to
issue and deliver the Securities to the Investor on the Closing Date, except
that such late payments shall offset any such actual damages incurred by the
Investor, and any Open Market Adjustment Amount, as set forth below.
 
The Investor understands that a delay in payment of the Purchase Price beyond
the Closing Date could result in economic damage to the Company. As compensation
to the Company for any such loss, the Investor agrees to make late payments to
the Company for late issuance of the Purchase Price (delivery of the Purchase
Price after the applicable Closing Date) in accordance with the following
schedule (where "No. of Days Late" is defined as the number of Trading Days
beyond the Closing Date):
 
LATE PAYMENT FOR
EACH NO. OF DAYS LATE
   
$10,000 WORTH OF
PURCHASE PRICE
   1        $100    2        $200    3        $300    4        $400    5    
   $500    6        $600    7        $700    8        $800    9        $900  
 10     $1,000    Over 10     $1,000 + $200 for each Business Day late beyond 10
days  
 
   
 
 

The Investor shall make any payments incurred under this Section in immediately
available funds upon demand by the Company. Nothing herein shall limit the
Company's right to pursue actual damages for the Investor’s failure to remit the
Purchase Price to the Company, except that such late payments shall offset any
such actual damages incurred by the Company.
 
2.6           Overall Limit on Common Stock Issuable.  Notwithstanding anything
contained herein to the contrary, if during the Open Period the Company becomes
listed on a national securities exchange that limits the number of Shares that
may be issued without shareholder approval, then the number of Securities
issuable by the Company and purchasable by the Investor, shall not exceed that
number of the Shares that may be issuable without shareholder approval (the
"Maximum Common Stock Issuance").  If the issuance of Shares above the Maximum
Common Stock Issuance could cause a delisting on the Principal Market, then any
such issuance of Shares above the Maximum Common Stock Issuance shall first be
approved by the Company's shareholders in accordance with applicable law, the
By-laws and the Articles of Incorporation.  The parties understand and agree
that the Company's failure to seek or obtain such shareholder approval shall in
no way adversely affect the validity and due authorization of the issuance and
sale of Securities or the Investor's obligation in accordance with the terms and
conditions hereof to purchase a number of Shares in the aggregate up to the
Maximum Common Stock Issuance limitation, and that such shareholder approval
pertains only to Share issuances above the Maximum Common Stock Issuance
limitation provided in this Section 2.6.
 
2.7           Additional Penalties.  If, by the third (3rd) Trading Day after
the Closing Date, the Company fails to deliver any portion of the Put Shares Due
and the Investor purchases, in an open market transaction or otherwise, Shares
necessary to make delivery of such number of Shares which would have been
delivered if the full amount of the Put Shares Due were delivered to the
Investor by the Company (the "Open Market Share Purchase"), then the Company
shall pay to the Investor, in addition to any other amounts due to Investor
pursuant to the Put, and not in lieu thereof, the Open Market Adjustment Amount
(as defined below).  The "Open Market Adjustment Amount" is the amount equal to
the excess, if any, of (x) the Investor's total purchase price (including
brokerage commissions, if any) for the Open Market Share Purchase minus (y) the
net proceeds (after brokerage commissions, if any) received by the Investor from
the sale of the Put Shares Due.  The Company shall pay the Open Market
Adjustment Amount to the Investor in immediately available funds within five (5)
business days of written demand by the Investor.  By way of illustration and not
in limitation of the foregoing, if the Investor purchases Shares having a total
purchase price (including brokerage commissions) of $11,000 to cover an Open
Market Share Purchase with respect to Shares it sold for net proceeds of
$10,000, the Open Market Adjustment Amount which the Company will be required to
pay to the Investor will be $1,000.
 

 
 


 
6

--------------------------------------------------------------------------------

 

 
 
2.8           Limitation on Amount of Ownership. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Investor be entitled to
purchase that number of Shares, which when added to the sum of the number of
Shares beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the Exchange Act), by the Investor, would exceed 4.99% of the number of
Shares outstanding on the Closing Date, as determined in accordance with Rule
13d-1(j) of the Exchange Act.
 
ARTICLE 3
INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Investor represents and warrants to the Company that:
 
3.1           Sophisticated Investor.  The Investor has, by reason of its
business and financial experience, such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that it is capable of: (a) evaluating the merits and risks of an investment
in the Securities and making an informed investment decision; (b) protecting its
own interest; and (c) bearing the economic risk of such investment for an
indefinite period of time.
 
3.2           Authorization; Enforcement. (a)           Each of the Equity Line
Transaction Documents has been duly and validly authorized, executed and
delivered on behalf of the Investor and is a valid and binding agreement of the
Investor enforceable against the Investor in accordance with its terms, subject
as to enforceability to general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.  The execution and delivery of the Equity Line
Transaction Documents by the Investor and the consummation by it of the
transactions contemplated thereby, including without limitation the purchase of
the Securities pursuant to this Agreement, have been duly and validly authorized
by the Company's Board of Directors and no further consent or authorization is
required by the Investor, its Board of Directors, or its shareholders.
 
3.3           Section 9 of The Exchange Act.  During the term of this Agreement,
the Investor will comply with the provisions of Section 9 of the Exchange Act,
and the rules promulgated thereunder, with respect to transactions involving the
Common Stock.  The Investor agrees not to sell the Company's stock short, either
directly or indirectly through its Affiliates, principals or advisors, the
Company's common stock during or after the term of this Agreement.
 

 
 


 
7

--------------------------------------------------------------------------------

 

3.4    Accredited Investor.  Investor is an "accredited investor" as that term
is defined in Rule 501(a) of Regulation D of the Securities Act.
 
3.5           No Conflicts.  The execution, delivery and performance of the
Equity Linbe Transaction Documents by the Investor and the consummation by the
Investor of the transactions contemplated hereby and thereby will not result in
a violation of Limited Liability Company Operating Agreement or other
organizational documents of the Investor.
 
3.6           Opportunity to Discuss.  The Investor has received all materials
relating to the Company's business, finance and operations which it has
requested.  The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company's management.
 
3.7           Investment Purposes.  The Investor is purchasing the Securities
for its own account for investment purposes and not with a view towards
distribution and agrees to resell or otherwise dispose of the Securities solely
in accordance with the registration provisions of the Securities Act (or
pursuant to an exemption from such registration provisions).
 
3.8           No Registration as a Dealer.  The Investor is not and will not be
required to be registered as a "dealer" under the Exchange Act, either as a
result of its execution and performance of its obligations under this Agreement
or otherwise.
 
3.9           Good Standing.  The Investor is a limited liability company, duly
organized, validly existing and in good standing in the State of Delaware.
 
3.10           Tax Liabilities.  The Investor understands that it is liable for
its own tax liabilities.
 
3.11           Regulation M.  The Investor will comply with Regulation M under
the Exchange Act, if applicable.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the Schedules attached hereto, or as disclosed in the
Company's SEC Documents, the Company represents and warrants to the Investor
that:
 
4.1           Organization And Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted.  The Company is
duly qualified to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
 

 
 


 
8

--------------------------------------------------------------------------------

 

4.2   Authorization; Enforcement.
 
(a)           The Company has the requisite corporate power and authority to
enter into and perform the Equity Line Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof.
 
(b)           The execution and delivery of the Equity Line Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Securities pursuant to this Agreement, have
been duly and validly authorized by the Company's Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders.
 
(c)           The Equity Line Transaction Documents have been duly and validly
executed and delivered by the Company.
 
(d)           The Equity Line Transaction Documents constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies.
 
4.3           Capitalization.  As of the Execution Date, the authorized capital
stock of the Company consists of 400,000,000 Shares, of which 295,204,814 Shares
are issued and outstanding.
 
Except as disclosed in the SEC Documents:
 
(a)           No shares of the Company's capital stock are subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company;
 
(b)           There are no outstanding debt securities;
 
(c)           There are no outstanding shares of capital stock, options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;
 
(d)           There are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the Securities Act (except the Registration Rights Agreement);
 
(e)           There are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries;

 


 
9

--------------------------------------------------------------------------------

 

 
(f)           There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities as
described in this Agreement;
 
(g)           The Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement; and
 
(h)           There is no dispute as to the classification of any shares of the
Company's capital stock.
 
The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company's Articles of
Incorporation, as amended, and as in effect on the date hereof (the "Articles of
Incorporation"), and the Company's By-laws, as in effect on the date hereof (the
"By-laws"), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.
 
4.4           Issuance of Securities.  The Company has reserved 80,000,000
Shares for issuance pursuant to this Agreement, which have been duly authorized
and reserved for issuance (subject to adjustment pursuant to the Company's
covenant set forth in Section 5.5 below) pursuant to this Agreement.  Upon
issuance in accordance with this Agreement, the Securities will be validly
issued, fully paid for and non-assessable and free from all taxes, liens and
charges with respect to the issue thereof.  In the event the Company cannot
register a sufficient number of Shares for issuance pursuant to this Agreement,
the Company will use its best efforts to authorize and reserve for issuance the
number of Shares required for the Company to perform its obligations hereunder
as soon as reasonably practicable.
 
4.5           No Conflicts.  The execution, delivery and performance of the
Equity Line Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not: (a) result
in a violation of the Articles of Incorporation or the By-laws; or (b) conflict
with, or constitute a material default (or an event which with notice or lapse
of time or both would become a material default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, contract, indenture mortgage, indebtedness or instrument to which the
Company or any of its Subsidiaries is a party, or to the Company's knowledge
result in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws and regulations and
the rules and regulations of the Principal Market applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected.  Except as otherwise set forth in the
SEC Documents, neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation or the By-laws or
their organizational charter or by-laws, respectively, or any contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not individually or in
the aggregate have or constitute a Material Adverse Effect.  The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for possible violations the sanctions for which either
individually or in the aggregate would not have a Material Adverse
Effect.  Except as specifically contemplated by this Agreement and as required
under the Securities Act or any securities laws of any states, to the Company's
knowledge, the Company is not required to obtain any consent, authorization,
permit or order of, or make any filing or registration (except the filing of a
Registration Statement as outlined in the Registration Rights Agreement between
the parties) with, any court, governmental authority or agency, regulatory or
self-regulatory agency or other third party in order for it to execute, deliver
or perform any of its obligations under, or contemplated by, the Equity Line
Transaction Documents in accordance with the terms hereof or thereof.  All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof.  The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing.  The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.
 

 
 


 
10

--------------------------------------------------------------------------------

 

 
 
4.6           Sec Documents; Financial Statements.  As of the Execution Date,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act during the preceding 12 months (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the "SEC Documents").  The
Company has delivered to the Investor or its representatives, or they have had
access through EDGAR to, true and complete copies of the SEC Documents.  As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board ("PCAOB") consistently applied,
during the periods involved (except (a) as may be otherwise indicated in such
financial statements or the notes thereto, or (b) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstance under which they are or were made, not
misleading.  Neither the Company nor any of its Subsidiaries or any of their
officers, directors, employees or agents have provided the Investor with any
material, nonpublic information which was not publicly disclosed prior to the
date hereof and any material, nonpublic information provided to the Investor by
the Company or its Subsidiaries or any of their officers, directors, employees
or agents prior to any Closing Date shall be publicly disclosed by the Company
prior to such Closing Date.
 

 
 


 
11

--------------------------------------------------------------------------------

 

 
 
4.7           Absence of Certain Changes.  Except as otherwise set forth in the
SEC Documents, the Company does not intend to change the business operations of
the Company in any material way.  The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.
 
4.8          Absence of Litigation and/or Regulatory Proceedings.  Except as set
forth in the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.
 
4.9          Acknowledgment Regarding Investor's Purchase of Shares.  The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm's length purchaser with respect to the Equity Line
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Equity Line Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Investor or any of its respective
representatives or agents in connection with the Equity Line Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Investor's purchase of the Securities, and is not being relied
on by the Company.  The Company further represents to the Investor that the
Company's decision to enter into the Equity Line Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.
 
4.10           No Undisclosed Events, Liabilities, Developments or
Circumstances.  Except as set forth in the SEC Documents, as of the date hereof,
no event, liability, development or circumstance has occurred or exists, or to
the Company's knowledge is contemplated to occur, with respect to the Company or
its Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a Registration Statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
4.11           Employee Relations.  Neither the Company nor any of its
Subsidiaries is involved in any union labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened.  Neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that relations with
their employees are good.  No executive officer (as defined in Rule 501(f) of
the Securities Act) has notified the Company that such officer intends to leave
the Company's employ or otherwise terminate such officer's employment with the
Company.
 

 
 


 
12

--------------------------------------------------------------------------------

 

 
 
4.12           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  Except as set forth in the SEC Documents, none of
the Company's trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights necessary to conduct its business as now or as
proposed to be conducted have expired or terminated, or are expected to expire
or terminate within two (2) years from the date of this Agreement.  The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought against, or to the Company's
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.  The Company and
its Subsidiaries have taken commercially reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties.
 
4.13           Environmental Laws.  The Company and its Subsidiaries (a) are, to
the knowledge of the management and directors of the Company and its
Subsidiaries, in compliance with any and all applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants ("Environmental Laws"); (b) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (c) are in compliance, to the knowledge of the
management and directors of the Company, with all terms and conditions of any
such permit, license or approval where, in each of the three (3) foregoing
cases, the failure to so comply would have, individually or in the aggregate, a
Material Adverse Effect.
 
4.14           Title.  The Company and its Subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries.  Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 

 
 


 
13

--------------------------------------------------------------------------------

 

 
 
4.15           Insurance.  Each of the Company's Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged.  Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.
 
4.16           Regulatory Permits.  The Company and its Subsidiaries have in
full force and effect all certificates, approvals, authorizations and permits
from the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.
 
4.17           Internal Accounting Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management's general or specific authorizations; (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles by a firm with
membership to the PCAOB and to maintain asset accountability; (c) access to
assets is permitted only in accordance with management's general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
4.18           No Materially Adverse Contracts, Etc.  Neither the Company nor
any of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company's officers has or is expected in the future to have a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company's
officers has or is expected to have a Material Adverse Effect.
 
4.19          Tax Status.  The Company and each of its Subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 

 
 


 
14

--------------------------------------------------------------------------------

 

 
 
4.20           Certain Transactions.  Except as set forth in the SEC Documents
filed at least ten (10) days prior to the date hereof and except for arm's
length transactions pursuant to which the Company makes payments in the ordinary
course of business upon terms no less favorable than the Company could obtain
from disinterested third parties, none of the officers, directors, or employees
of the Company is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
4.21           Dilutive Effect.  The Company understands and acknowledges that
the number of Shares issuable upon purchases pursuant to this Agreement will
increase in certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the Common Stock declines during the
period between the Effective Date and the end of the Open Period.  The Company's
executive officers and directors have studied and fully understand the nature of
the transactions contemplated by this Agreement and recognize that they have a
potential dilutive effect on the shareholders of the Company.  The Board of
Directors of the Company has concluded, in its good faith business judgment, and
with full understanding of the implications, that such issuance is in the best
interests of the Company.  The Company specifically acknowledges that, subject
to such limitations as are expressly set forth in the Equity Line Transaction
Documents, its obligation to issue Shares upon purchases pursuant to this
Agreement is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other shareholders of the
Company.
 
4.22           Lock-Up.  The Company shall cause its officers, insiders,
directors, and affiliates or other related parties under Control of the Company,
to refrain from buying and/or selling Common Stock in a manner that would
materially affect the price of the Common Stock during each Pricing Period.
 
4.23          No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.
 
4.24          No Brokers, Finders or Financial Advisory Fees or Commissions.  No
brokers, finders or financial advisory fees or commissions will be payable by
the Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement, except for an advisory fee payable to Eventus
Advisory Group, LLC, which shall be paid by the Company.
 

 
 


 
15

--------------------------------------------------------------------------------

 

 
ARTICLE 5
COVENANTS OF THE COMPANY
 
5.1           Blue Sky.  The Company shall, at its sole cost and expense, on or
before each of the Closing Dates, take such action as the Company shall
reasonably determine is necessary to qualify the Securities for, or obtain
exemption for the Securities for, sale to the Investor at each of the Closings
pursuant to this Agreement under applicable securities or "Blue Sky" laws of
such states of the United States, as reasonably specified by the Investor, and
shall provide evidence of any such action so taken to the Investor on or prior
to the Closing Date.
 
5.2           Reporting Status.  Until one of the following occurs, the Company
shall file all reports required to be filed with the SEC pursuant to the
Exchange Act, and the Company shall not terminate its status, or take an action
or fail to take any action, which would terminate its status as a reporting
company under the Exchange Act: (a) this Agreement terminates pursuant to
Article 9 and the Investor has the right to sell all of the Securities without
restrictions pursuant to Rule 144(k) promulgated under the Securities Act, or
such other exemption; or (b) the date on which the Investor has sold all the
Securities and this Agreement has been terminated pursuant to Article 9.
 
5.3          Use of Proceeds.  The Company will use the proceeds from the sale
of the Shares (excluding amounts paid by the Company for fees as set forth in
the Equity Line Transaction Documents) for general corporate and working capital
purposes and acquisitions or assets, businesses or operations or for other
purposes that the Board of Directors, in its good faith deem to be in the best
interest of the Company.
 
5.4          Financial Information.  During the Open Period, the Company agrees
to make available to the Investor if not available via EDGAR or other electronic
means the following documents and information on the appropriate forms:
(a) within five (5) Trading Days after the filing thereof with the SEC, a copy
of its Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any
Current Reports on Form 8-K and any Registration Statements or amendments filed
pursuant to the Securities Act; (b) copies of any notices and other information
made available or given to the shareholders of the Company generally,
contemporaneously with the making available or giving thereof to the
shareholders; and (c) within two (2) calendar days of filing or delivery
thereof, copies of all documents filed with, and all correspondence sent to, the
Principal Market, any securities exchange or market, or FINRA unless such
information is material nonpublic information.
 
5.5          Reservation of Shares.  The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, a
sufficient number of Shares to provide for the issuance of the Securities to the
Investor as required hereunder.  In the event that the Company determines that
it does not have a sufficient number of authorized Shares to reserve and keep
available for issuance as described in this Section 5.5, the Company shall use
all commercially reasonable efforts to increase the number of authorized Shares
in accordance with the terms of the Articles of Incorporation.
 
5.6           Listing.  The Company shall promptly secure and maintain the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) on the Principal Market and each other national securities
exchange and automated quotation system, if any, upon which Shares are then
listed or quoted for trading (subject to official notice of issuance) and shall
maintain such listing of all Registrable Securities from time to time issuable
under the terms of the Equity Line Transaction Documents.  Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market (excluding suspensions of not more than one (1) Trading Day
resulting from business announcements by the Company).  The Company shall
promptly provide to the Investor copies of any notices it receives from the
Principal Market regarding the continued eligibility of the Common Stock for
listing on such automated quotation system or securities exchange.  The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 5.6.
 

 
 


 
16

--------------------------------------------------------------------------------

 

 
 
5.7           Transactions With Affiliates.  The Company shall not, and shall
cause each of its Subsidiaries not to, enter into, amend, modify or supplement,
or permit any Subsidiary to enter into, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any of its or any
Subsidiary's officers, directors, persons who were officers or directors at any
time during the previous two (2) years, shareholders who beneficially own 5% or
more of the Common Stock, or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
entity or individual owns a 5% or more beneficial interest (each a "Related
Party"), except for (a) customary employment arrangements and benefit programs
on reasonable terms, (b) any agreement, transaction, commitment or arrangement
on an arms-length basis on terms no less favorable than terms which would have
been obtainable from a disinterested third party other than such Related Party,
or (c) any agreement, transaction, commitment or arrangement which is approved
by a majority of the disinterested directors of the Company.  For purposes
hereof, any director who is also an officer of the Company or any Subsidiary of
the Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement.  "Affiliate" for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (a) has a 5% or more equity interest in that
person or entity, (b) has 5% or more common ownership with that person or
entity, (c) Controls that person or entity, or (d) is under common control with
that person or entity.  "Control" or "Controls" for purposes hereof means that a
person or entity has the power, directly or indirectly, to conduct or govern the
policies of another person or entity.
 
5.8          Filing of Form 8-K.  On or before the date which is four (4)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
the Equity Line Transaction Documents in the form required by the Exchange Act,
if such filing is required.
 
5.9           Corporate Existence.  The Company shall use all commercially
reasonable efforts to preserve and continue the corporate existence of the
Company.
 
5.10           Notice of Certain Events Affecting Registration; Suspension of
Right to Make a Put.  The Company shall promptly notify the Investor upon the
occurrence of any of the following events in respect of a Registration Statement
or related Prospectus in respect of an offering of the Securities: (a) receipt
of any request for additional information by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or related Prospectus; (b) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (c) receipt of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Securities
for sale in any jurisdiction or the initiation or notice of any proceeding for
such purpose; (d) the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement,
related Prospectus or documents so that, in the case of a Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of the related
Prospectus, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and (e) the Company's reasonable determination that a
post-effective amendment to the Registration Statement would be appropriate, and
the Company shall promptly make available to Investor any such supplement or
amendment to the related Prospectus.  The Company shall not deliver to Investor
any Put Notice during the continuation of any of the foregoing events in this
Section 5.10.
 

 
 


 
17

--------------------------------------------------------------------------------

 

 
 
5.11           Reimbursement.  If (a) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by any shareholder
of the Company, in connection with or as a result of the consummation of the
transactions contemplated by the Equity Line Transaction Documents, or if the
Investor is impleaded in any such action, proceeding or investigation by any
person (other than as a result of a breach of the Investor's representations and
warranties set forth in this Agreement or its actions in connection with its
sale of the Securities); or (b) the Investor becomes involved in any capacity in
any action, proceeding or investigation brought by the SEC against or involving
the Company or in connection with or as a result of the consummation of the
transactions contemplated by the Equity Line Transaction Documents (other than
as a result of a breach of the Investor's representations and warranties set
forth in this Agreement or its actions in connection with its sale of the
Securities), or if this Investor is impleaded in any such action, proceeding or
investigation by any person, then in any such case, the Company will reimburse
the Investor for its reasonable legal and other expenses (including the cost of
any investigation and preparation) incurred in connection therewith, as such
expenses are incurred.  The reimbursement obligations of the Company under this
Section shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any affiliates of the
Investor that are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees, attorneys, accountants, auditors and
controlling persons (if any), as the case may be, of Investor and any such
affiliate, and shall be binding upon and inure to the benefit of any successors
of the Company, the Investor and any such affiliate and any such person.
 
5.12           Transfer Agent.  Upon effectiveness of the Registration
Statement, and for so long as the Registration Statement is effective, the
Company shall deliver instructions to its transfer agent to issue Shares to the
Investor that are covered for resale by the Registration Statement free of
restrictive legends.
 

 
 


 
18

--------------------------------------------------------------------------------

 

513    Acknowledgement of Terms.  Each party herein expressly represents and
warrants to the other party that:  (a) before executing this Agreement, said
party has fully informed itself of the terms, contents, conditions and effects
of this Agreement; (b) said party has relied solely and completely upon its own
judgment in executing this Agreement; (c) said party has had the opportunity to
seek and has obtained the advice of counsel before executing this Agreement; (d)
said party has acted voluntarily and of its own free will in executing this
Agreement; (e) said party is not acting under duress, whether economic or
physical, in executing this Agreement; and (f) this Agreement is the result of
arm's length negotiations conducted by and among the parties and their
respective counsel.
 
 
 
 
ARTICLE 6
INTENTIONALLY OMITTED
 
6.1           Article 6 has been intentionally omitted under this Agreement.
 


 
ARTICLE 7
CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL
 
The obligation hereunder of the Company to issue and sell the Securities to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below.  These conditions are for
the Company's sole benefit and may be waived by the Company at any time in its
sole discretion.
 
7.1           The Investor shall have executed this Agreement and the
Registration Rights Agreement and delivered the same to the Company.

 
7.2           The Investor shall have delivered to the Company the Purchase
Amount between the end of the Pricing Period and the Closing Date via a Put
Settlement Sheet (hereto attached as Exhibit D).  After receipt of confirmation
of delivery of such Securities to the Investor, the Investor, by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company will disburse the funds constituting the Purchase Amount.

 
7.3           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 


 
 

 
 


 
19

--------------------------------------------------------------------------------

 

ARTICLE 8
FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE
 
The obligation of the Investor hereunder to purchase Shares is subject to the
satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.
 
8.1    The Company shall have executed the Equity Line Transaction Documents and
delivered the same to the Investor.
 
8.2           The Common Stock shall be authorized for quotation on the
Principal Market and trading in the Common Stock shall not have been suspended
by the Principal Market or the SEC, at any time beginning on the Execution Date
and through and including the respective Closing Date (excluding suspensions of
not more than one (1) Trading Day resulting from business announcements by the
Company, provided that such suspensions occur prior to the Company's delivery of
the Put Notice related to such Closing.
 
8.3           The representations and warranties of the Company shall be true
and correct as of the date when made and as of the applicable Closing Date,
subject to any updates by the Company, and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Equity Line Transaction Documents to be performed, satisfied or complied
with by the Company on or before such Closing Date.  The Investor may request an
update as of such Closing Date regarding the representation contained in
Section 4.3 above.
 
8.4           The Company shall have delivered a stock certificate for the
Securities (in such denominations as the Investor shall request) being purchased
by the Investor at such Closing.
 
8.5           The Board of Directors of the Company shall have adopted
resolutions consistent with Section 4.2(b) above (the "Resolutions") and such
Resolutions shall not have been amended or rescinded prior to such Closing Date.
 
8.6           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
8.7           The Registration Statement shall be effective on each Closing Date
and no stop order suspending the effectiveness of the Registration Statement
shall be in effect or to the Company's knowledge shall be pending or threatened.
 
Furthermore, on each Closing Date (a) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC's concerns have been addressed and Investor is reasonably satisfied that the
SEC no longer is considering or intends to take such action); and (b) no other
suspension of the use or withdrawal of the effectiveness of such Registration
Statement or related Prospectus shall exist.
 
8.8          At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the Prospectus.
 

 
 


 
20

--------------------------------------------------------------------------------

 

8.9    If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2.6, or the Company shall have obtained appropriate
approval pursuant to the requirements of the Company's Articles of Incorporation
and By-laws.

 
8.10          The conditions to such Closing set forth in Section 2.5 shall have
been satisfied on or before such Closing Date.

 
8.11           The Company shall have certified to the Investor the number of
Shares outstanding when a Put Notice is given to the Investor.  The Company's
delivery of a Put Notice to the Investor constitutes the Company's certification
of the existence of the necessary number of Shares reserved for issuance.
 
ARTICLE 9
TERMINATION
 
9.1           This Agreement shall terminate upon any of the following events:
 
(a)           when the Investor has purchased an aggregate of [Fivemillion
dollars ($5,000,000)] in Shares pursuant to this Agreement;
 
(b)           on the date which is thirty-six (36) months after the Effective
Date; or
 
(c)           upon written notice of the Company to the Investor
 
.  Any and all Shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon termination of this agreement.
 
9.2           This Agreement may terminate upon any of the following events:
 
(a)           Termination for Default.  In the event that either party commits a
material breach of its obligations hereunder, the other party may, at its
option, terminate this Agreement by written notice of termination specifying
such material breach; provided, however, that if such default is subject to
cure, then such notice shall be subject to a twenty (20) day cure period from
the date thereof, and if the defaulting party cures such default prior to
expiration of such period, termination shall not take place.
 
(b)           Termination for Insolvency.  Either party hereto may, at its
option, upon five (5) days written notice, terminate this Agreement should the
other party hereto (i) admit in writing its inability to pay its debts generally
as they become due; (ii) make a general assignment for the benefit of creditors;
(iii) institute proceedings to be adjudicated a voluntary bankrupt, or consent
to the filing of a petition of bankruptcy against it; (iv) be adjudicated by a
court of competent jurisdiction as being bankrupt or insolvent; (v) seek
reorganization under any bankruptcy act, or consent to the filing of a petition
seeking such reorganization, or (vi) have a decree entered against it by a court
of competent jurisdiction appointing a receiver, liquidator, trustee or assignee
in bankruptcy or in insolvency covering all or substantially all of such party's
property or providing for the liquidation of such party's property or business
affairs.
 

 
 


 
21

--------------------------------------------------------------------------------

 

(c)    Termination for Failure to Deliver the Securities.  The Investor reserves
the right to terminate this Agreement if the Company delays in the issuance of
the Securities for a period of more than five Trading Days beyond the Closing
Date or proceeds in a manner that is inconsistent with the mechanics of Article
2.5
 
(d)           Survival of Termination. The obligations of the parties under this
Agreement that by their nature would continue beyond expiration, termination or
cancellation of this Agreement (including, without limitation, the warranties,
indemnification obligations, confidentiality requirements and ownership and
property rights) shall survive any such expiration, termination or cancellation.


 
ARTICLE 10
SUSPENSION
 
This Agreement shall be suspended upon any of the following events, and shall
remain suspended until such event is rectified:
 
(a)           the trading of Shares is suspended by the SEC, the Principal
Market or FINRA for a period of two (2) consecutive Trading Days during the Open
Period; or,
 
(b)           the Shares cease to be listed or quoted for trading on the
Principal Market.  Immediately upon the occurrence of one of the above-described
events, the Company shall send written notice of such event to the Investor.
 
ARTICLE 11
INDEMNIFICATION
 
In consideration of the parties mutual obligations set forth in the Equity Line
Transaction Documents, each of the parties (in such capacity, an "Indemnitor")
shall defend, protect, indemnify and hold harmless the other and all of the
other party's shareholders, officers, directors, employees, counsel, and direct
or indirect investors and any of the foregoing person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys' fees and disbursements (the "Indemnified
Liabilities"), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Indemnitor or any other certificate, instrument or document
contemplated hereby or thereby; (b) any breach of any covenant, agreement or
obligation of the Indemnitor contained in the Equity Line Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby;
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party and arising out of or resulting from the execution,
delivery, performance or enforcement of the Equity Line Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
except insofar as any such misrepresentation, breach or any untrue statement,
alleged untrue statement, omission or alleged omission is made in reliance upon
and in conformity with information furnished to Indemnitor which is specifically
intended for use in the preparation of any such Registration Statement,
preliminary prospectus, Prospectus or amendments to the Prospectus.  To the
extent that the foregoing undertaking by the Indemnitor may be unenforceable for
any reason, the Indemnitor shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.  The indemnity provisions contained herein shall be in
addition to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.
 

 
 


 
22

--------------------------------------------------------------------------------

 

 
 
ARTICLE 12
GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION
 
12.1           Arbitration Clause.  All disputes arising under this agreement
shall be governed by and interpreted in accordance with the laws of New York,
without regard to principles of conflict of laws.  The parties to this agreement
will submit all disputes arising under this agreement to arbitration in City of
New York, State of New York before a single arbitrator of the American
Arbitration Association ("AAA").  The arbitrator shall be selected by
application of the rules of the AAA, or by mutual agreement of the parties,
except that such arbitrator shall be an attorney admitted to practice law New
York.  No party to this agreement will challenge the jurisdiction or venue
provisions as provided in this Section.  No party to this agreement will
challenge the jurisdiction or venue provisions as provided in this
Section.  Nothing contained herein shall prevent a party from obtaining an
injunction.  In addition to any existing rights under law or equity which
specifically include NY CPLR § 7511, the parties shall be have the right to
petition for the review of a decision or award of the Arbitrator for an alleged
defect in the arbitration proceedings within ninety (90) days of the rendition
date of the award.  If the alleged defect involves corruption, the application
must be made within ninety (90) days of the date that the party discovers such
corruption or the party discovers facts that would lead a reasonable person to
inquire as to corruption.  The individual who shall conduct the review
(hereinafter referred to as “Reviewing Party”) shall be selected by application
of the rules of the AAA for selection of an impartial arbitrator, or by mutual
agreement of the parties, except that such review shall be conducted by an
attorney admitted to practice law in New York.  A decision of the Reviewing
Party must be justifiable based on a defect in the arbitration proceedings.  For
the purposes of this Article 12.1, a defect means: (1) That the arbitrator
committed misconduct in relation to his/her duties as an arbitrator, or (2) That
he/she committed a gross irregularity in conducting the proceedings; or (3) That
the arbitrators exceeded his/her powers as an arbitrator; or (4) That the award
was the result of a mistake of law; or (5) that the award was improperly
obtained.  Upon the finding of a defect, the Reviewing Party may (1) if the
factual record is sufficiently clear and complete, issue a new award by rendered
a reasoned legal opinion that is final and binding upon the parties (subject to
review for any defect as defined under this Article 12.1); or (2) order de novo
arbitration proceedings pursuant to the procedures enumerated under this Article
12.1.


12.2           Legal Fees; and Miscellaneous Fees.  Except as otherwise set
forth in the Equity Line Transaction Documents, each party shall pay the fees
and expenses of its advisers, counsel, the accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  Any
reasonable attorneys' fees and expenses incurred by either the Company or the
Investor in connection with or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be.  The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities.
 

 
 


 
23

--------------------------------------------------------------------------------

 

 
 
12.3           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or a
signature sent via email delivery of a ".pdf" format data file shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original signature.
 
12.4           Headings; Singular/Plural.  The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.  Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.
 
12.5           Severability.  If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
 
12.6           Entire Agreement; Amendments.  This Agreement is the final
agreement between the Company and the Investor with respect to the terms and
conditions set forth herein, and, the terms of this Agreement may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Investor, and no
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.  The execution and delivery of the
Equity Line Transaction Documents shall not alter the force and effect of any
other agreements between the parties, and the obligations under those
agreements.
 
12.7           Notices.  Notices shall include all notices and other
communications and things to be delivered by or transmitted among the parties
hereto pursuant to this Agreement. Any notices required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered (a) upon receipt, when delivered personally; (b) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); (c) upon
receipt, when sent via email delivery of a ".pdf" format data file; or (d) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the
same.  Notwithstanding the foregoing provisions of this Article 12.7 to the
contrary, all notices delivered after 4 P.M. Eastern Time shall be deemed to be
delivered at 9:30 A.M. on the next Trading Day. The addresses, facsimile numbers
and email addresses for such communications shall be:
 
If to the Company:
 
Safe Technologies International, Inc.
1200 N Federal Highway, Suite 200
Boca Raton, FL 33432
866.297.5070 Phone
866.603.0111 Facsimile
 
If to the Investor:
 
Kodiak Capital Group, LLC
One Columbus Place
25th Floor
New York, NY 10019
Phone:  212.262.2600
Fax:  212.262.2601
Email:
 

Each party shall provide five (5) days prior written notice to the other party
of any change in address, facsimile number or email.
 
12.8           No Assignment.  This Agreement may not be assigned by either
party without the other party's written consent.
 
12.9           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its managing
director.
 
12.10           Survival.  The representations and warranties of the Company and
the Investor contained in Article 3 and Article 4, the agreements and covenants
set forth in Article 5, and the indemnification provisions set forth in Article
11, shall survive each of the Closings and the termination of this Agreement for
a period of six months.
 
12.11           Publicity.  The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
party with prior notice of such public statement.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Investor
without the prior consent of the Investor, except to the extent required by
law.  The Investor acknowledges that this Agreement and all or part of the
Equity Line Transaction Documents may be deemed to be "material contracts" as
that term is defined by Item 601(b)(10) of Regulation S-B, and that the Company
may therefore be required to file such documents as exhibits to reports or
registration statements filed under theSecurities Act or the Exchange Act.  The
Investor further agrees that the status of such documents and materials as
material contracts shall be determined solely by the Company, in consultation
with its counsel.
 

 
 


 
24

--------------------------------------------------------------------------------

 

 
 
12.12           Further Assurances.  Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
12.13           No Strict Construction.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party,
as the parties mutually agree that each has had a full and fair opportunity to
review this Agreement and seek the advice of counsel on it.  The normal rule
that ambiguities shall be interpreted against the drafting party shall not apply
in the instant case.
 
12.14           Remedies.  The Investor shall have all rights and remedies set
forth in this Agreement and the Registration Rights Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which the Investor has by law.  Any
person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any default or breach of any provision of this
Agreement, including the recovery of reasonable attorneys fees and costs, and to
exercise all other rights granted by law.
 
12.15           Payment Set Aside.  To the extent that the Company makes a
payment or payments to the Investor hereunder or under the Registration Rights
Agreement or the Investor enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
ARTICLE 13
NON-DISCLOSURE OF NON-PUBLIC INFORMATION
 
13.1           The Company shall not disclose non-public information to the
Investor, its advisors, or its representatives.
 
13.2           Nothing herein shall require the Company to disclose non-public
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate non-public information to any investors
who purchase stock in the Company in a public offering, to money managers or to
securities analysts, provided, however, that notwithstanding anything herein to
the contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the Prospectus included in the Registration Statement
would cause such Prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not
misleading.  Nothing contained in this Article 13 shall be construed to mean
that such persons or entities other than the Investor (without the written
consent of the Investor prior to disclosure of such information) may not obtain
non-public information in the course of conducting due diligence in accordance
with the terms of this Agreement and nothing herein shall prevent any such
persons or entities from notifying the Company of their opinion that based on
such due diligence by such persons or entities, that the Registration Statement
contains an untrue statement of material fact or omits a material fact required
to be stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.
 
 
 


 
25

--------------------------------------------------------------------------------

 

 
 


 
ARTICLE 14
ACKNOWLEDGEMENTS OF THE PARTIES
 
14.1           Notwithstanding anything in this Agreement to the contrary, the
parties hereto hereby acknowledge and agree to the following:
 
(a)           the Investor makes no representations or covenants that it will
not engage in trading in the securities of the Company, other than the Investor,
either directly or indirectly through its Affiliates, principals or advisors,
will not sell short the Company's common stock at any time during or after the
term of this Agreement;
 
(b)           the Company has not and shall not provide material non-public
information to the Investor unless prior thereto the Investor shall have
executed a written agreement regarding the confidentiality and use of such
information; and
 
(c)           the Company understands and confirms that the Investor will be
relying on the acknowledgements set forth in clause (b) above if the Investor
effects any transactions in the securities of the Company.
 


 

 
 


 
26

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
 
IN WITNESS WHEREOF, the parties executed and delivered this Investment Agreement
as of the date first above written.
 
 

 
KODIAK CAPITAL GROUP, LLC
         
 
By:
/s/ Ryan C. Hodson      
Ryan C. Hodson, Managing Director
         


  SAFE TECHNOLOGIES INTERNATIONAL, INC.          
Date
By:
/s/ Christopher Kolb        Christopher Kolb, President                  

 
 

 
 


 
27

--------------------------------------------------------------------------------

 

EXHIBIT A
 



 
 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
Date:__________
[TRANSFER AGENT]
 
Re:
___________________
 
Ladies and Gentlemen:
 
We are counsel to Safe Technologies International, Inc., a Delaware corporation
(the "Company"), and have represented the Company in connection with that
certain Investment Agreement (the "Investment Agreement") entered into by and
among the Company and Kodiak Capital Group, LLC (the "Investor") pursuant to
which the Company has agreed to issue to the Investor shares of the Company's
common stock, $.00001 par value per share (the "Common Stock") on the terms and
conditions set forth in the Investment Agreement.  Pursuant to the Investment
Agreement, the Company also has entered into a Registration Rights Agreement
with the Investor (the "Registration Rights Agreement") pursuant to which the
Company agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement), including the shares of Common
Stock issued or issuable under the Investment Agreement under the Securities Act
of 1933, as amended (the "Securities Act").  In connection with the Company's
obligations under the Registration Rights Agreement, on July 29_________, 2010
the Company filed a Registration Statement on Form S-___ (File No. 333-________)
(the "Registration Statement") with the Securities and Exchange Commission (the
"SEC") relating to the Registrable Securities which names the Investor as a
selling shareholder thereunder.
 
In connection with the foregoing, we advise you that [ a member of the SEC's
staff has advised us by telephone that the SEC has entered an order declaring
the Registration Statement effective ] [the Registration Statement has become
effective] under the Securities Act at [enter the time of effectiveness] on
[enter the date of effectiveness] and to the best of our knowledge, after
telephonic inquiry of a member of the SEC's staff, no stop order suspending its
effectiveness has been issued and no proceedings for that purpose are pending
before, or threatened by, the SEC and the Registrable Securities are available
for resale under the Securities Act pursuant to the Registration Statement.
 
Very truly yours,
 
[Company Counsel]
 



 
 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
 
Date:
 
 
RE:  Put Notice Number __
 
 
Dear Mr. Hodson,
 
This is to inform you that as of today, ___________., a ___________corporation
(the "Company"), hereby elects to exercise its right pursuant to the Investment
Agreement to require Kodiak Capital Group, LLC to purchase shares of its common
stock.  The Company hereby certifies that:
 
The amount of this put is $__________.
 
The Pricing Period runs from ________ until _______.
 
The Floor price is $______ per share
 
 
The current number of shares issued and outstanding as of the Company are:
 
The number of shares currently available for issuance on the S-1 for the Equity
Line are:
 
_________________________
 
 
The Company undertakes to issue the shares in accordance with the Investment
Agreement.  We have read and understand the penalties in Section 2.5 of the
Investment Agreement.
 


 
Regards,
 


_____________



 
 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PUT SETTLEMENT SHEET
 
Date:
 
Dear Mr. _________,
 
Pursuant to the Put given by ____________________________ ______to Kodiak
Capital Group, LLC. on _________________ 2010 we are now submitting the amount
of common shares for you to issue to Kodiak.
 
Please have a certificate bearing no restrictive legend totaling __________
shares issued to Kodiak Capital Group, LLC. immediately and send the paper
certificates via FedEx Priority Overnight to:
 
Kodiak Capital Group, LLC
 
One Columbus Place
 
25th Floor
 
New York, NY 10019
 
Once these shares are received by us, we will have the funds wired to the
Company, subject to the provisions of the terms of the Investment Agreement,
specifically the mechanics of Article 2.5.
 
Regards,
 
Ryan C. Hodson
 
 

 DATE  
 PRICE
 
 Date of Day 1   
 VWAP Day 1
 
 Date of Day 2 
 VWAP Day 2
 
 Date of Day 3     
 VWAP Day 3
 
 Date of Day 4     
 VWAP Day 4
 
 Date of Day 5     VWAP Day 5  LOWEST 1 (ONE) VWAP IN PRICING PERIOD

 

             PUT AMOUNT                

 

       AMOUNT WIRED TO COMPANY                

 

       PURCHASE PRICE (94)% (NINETY PERCENT)                

 

       AMOUNT OF SHARES DUE                

 
 
 
The undersigned has completed this Put as of this ___th day of _________, 2010.
 
 
________________
 
______________________________




D-1
